 
 


 


 
A. Brian Davis
Chief Financial Officer
Senior Vice President, Finance
[tengionlogo.jpg]          
Tengion, Inc.
3929 Westpoint Blvd., Suite G
Winston-Salem, NC 27103


tel: (336) 201-0155
fax: (336) 722-2436
brian.davis@tengion.com

August 20, 2013


Re:  Notice of Intent to Issue Stock for Interest Payment (via e-mail)


Dear Lenders,


Pursuant to Section 2.9 of the Facility Agreement dated October 2, 2012, as
amended on February 14, 2013, by and between Tengion, Inc. (the “Company”) and
the lenders party thereto (the “Facility Agreement”), subject to certain
limitations, the Company may elect to satisfy its obligation to pay any accrued
and unpaid interest on the Notes by the issuance of Freely Tradeable Common
Stock or Interest Warrants.  This letter serves as notice, in accordance with
Section 2.9(b) of the Facility Agreement, of the Company’s intent to exercise
its right to satisfy its obligation to pay interest on the Notes in the
aggregate amount of $378,214.54, due on October 1, 2013, by the issuance of
Freely Tradeable Common Stock (the “Interest Shares”) or Interest
Warrants.  Please note that the Company will need your cooperation prior to
October 1, 2013 to determine each Lender’s holdings of Common Stock, as this
information will be used to determine how many, if any, Interest Warrants will
be issued to each Lender.


If you would like your Interest Shares DWAC’ed to a broker account, please
provide Will Michener (william.michener@ropesgray.com) at Ropes & Gray LLP with
DWAC instructions no later than September 27, 2013.  Alternatively, if you have
previously provided DWAC instructions and would like to use those instructions
again, please let Mr. Michener know by September 27, 2013.  The Interest Shares
will be held on the books of the Company’s transfer agent, American Stock
Transfer & Trust Company, LLC, if Mr. Michener does not receive DWAC
instructions by September 27, 2013.


In reliance on the continuing representations made by each Lender under Section
2.9 of the Facility Agreement, Ropes & Gray LLP will provide the instruction
letter necessary to transfer the Interest Shares.  If these representations are
no longer true, please provide written notice to the Company and Ropes & Gray
LLP, as is required by Section 2.9 of the Facility Agreement.


Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Facility Agreement.


Please do not hesitate to contact me if you have any questions.


Sincerely,
[davissig.jpg]


A. Brian Davis
Chief Financial Officer and Senior Vice President, Finance
 
 
 
 

--------------------------------------------------------------------------------